—In an action to recover damages for conscious pain and suffering and wrongful death, the plaintiff appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated November 28, 1995, which denied her motion to depose two designated employees of the defendant Anheuser-Busch Incorporated.
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, and the plaintiff’s motion is granted.
The plaintiff made an adequate showing that Bob Von Befaren, on-site representative of the respondent Anheuser-Busch Incorporated, who was overseeing the electrical portion of a project involving the construction of the respondent’s canning plant, and Bruce Bowers, the respondent’s project manager, who inspected and approved the plant’s electrical installations, probably possess knowledge of facts critical to ascertaining the circumstances under which the "tie-bus” circuit breaker at issue was relocated prior to the incident in which the plaintiff’s decedent was electrocuted. Such information is "material and necessary” to the plaintiff’s prosecution of her case on liability (see, CPLR 3101), and, so far as the record reflects, has not been adequately supplied by the witnesses already deposed (see, e.g., Perez v City of White Plains, 222 AD2d 663; Barbara v Brunswick Hosp. Ctr., 172 AD2d 792; Matter of Rattner v Planning Commn., 110 AD2d 840; see also, JMJ Contract Mgt. v Ingersoll-Rand Co., 100 AD2d 291). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.